391 U.S. 361 (1968)
BROOKS ET AL.
v.
BRILEY, MAYOR OF NASHVILLE, ET AL.
No. 1285, Misc.
Supreme Court of United States.
Decided May 20, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE.
William M. Kunstler, Arthur Kinoy, Howard Moore, Jr., and Morton Stavis for appellants.
George F. McCanless, Attorney General of Tennessee, Thomas E. Fox, Assistant Attorney General, Edwin F. Hunt, and Robert E. Kendrick for appellees.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The motion to affirm is also granted and the judgment is affirmed. Cameron v. Johnson, 390 U.S. 611.
MR. JUSTICE DOUGLAS dissents.